DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  the limitation “represens” in lines 13 and 17 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as  “represents”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 11 recites the limitation "the titanium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a titanium".
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-10, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andre et al. (US 2019/0214629) as cited in IDS dated 12/22/20.
Regarding claim 1, Andre discloses an electrode (abstract) comprising: an active material-containing layer including: an active material including a lithium-containing transition metal composite oxide([0015], [0028]); inorganic solid particles having lithium ion conductivity([0015], [0033]-[0038]); and carbon fiber([0015], [0054]-[0058]),  the active material containing layer with the same components, physical properties and amounts ([0015], [0025], [0028], [0031]-[0038], [0048]-[0049], [0054]-[0058])  that fall within a range of  the respective physical properties and amounts of the instant active material containing layer but does not explicitly disclose wherein the active material-containing layer has a first peak indicating a maximum log differential pore volume in a log differential pore volume distribution curve according to mercury porosimetry, and a pore diameter DM at the first peak is 0.05 μm to 10 μm, a value SA-SB is 1.4 or more in a slope distribution curve of the active material-containing layer, where a vertical axis of the slope distribution curve represents a slope of a straight line passing through two adjacent measurement points on the log differential pore volume distribution curve and a horizontal axis of the slope distribution curve represents a smaller pore diameter of the two adjacent measurement points, and the value SA-SB is obtained M at the first peak, a minimum slope value SB in a range of pore diameters smaller than the pore diameter DM at the first peak and greater than the pore diameter at the maximum slope value SA.
The electrode of Andre is identical to that of the instant claim.  Accordingly, the electrode of Andre must have the same properties as that of the instant claim. MPEP 2112.01.
Regarding claims 2, 3, and 4, Andre discloses all of the claim limitations as set forth above. Andre discloses the active material containing layer with the same components, physical properties and amounts ([0015], [0025], [0028], [0031]-[0038], [0048]-[0049], [0054]-[0058])  that fall within a range of  the respective physical properties and amounts of the instant active material containing layer but does not explicitly disclose the pore diameter DM at the first peak is 0.10 μm to 0.50 μm (claim 2),  the value SA-SB is 1.5 to 2.0 (claim 3), the active material-containing layer has a total pore volume of 0.05 mL/g to 0.10 mL/g according to the mercury porosimetry (claim 4).
The electrode of Andre is identical to that of the instant claim.  Accordingly, the electrode of Andre must have the same properties as that of the instant claim. MPEP 2112.01.
Regarding claim 5, Andre discloses all of the claim limitations as set forth above. Andre further discloses the lithium-containing transition metal composite oxide is represented by Li1−xNi1−a−bCoaMnbAcO2, where A is at least one element selected from the group consisting of Al, Ti, Zr, Nb, Mg, Cr, V, Fe, Ta, Mo, Zn, Ca, Sn, Si, and P, x is 0 to 1, a is 0 to 1, b is 0 to 1, a sum of a and b is 1 or less, and c is 0 to 1([0028]).
−5 S/cm or more at 25° C ([0036]-[0038]).
Regarding claim 7, Andre discloses all of the claim limitations as set forth above. Andre further discloses the inorganic solid particles comprise at least one compound selected from a group consisting of: a metal oxide including at least one element selected from a group consisting of Ti, Ge, Sr, Zr, Sn, Al, Sc, Y, Ba, P, and Ca; a lanthanide oxide; and a sulfide including at least one element selected from a group consisting of Li, Ge, P, Si, Sn, Al, Ga, B, and In([0036]-[0038]).
Regarding claim 8, Andre discloses all of the claim limitations as set forth above. Andre further discloses the carbon fiber has an average diameter of a cross section perpendicular to a longitudinal direction of the carbon fiber of  preferably1 to 5 nm ([0056]) which is within the claim range of 1 nm to 200 nm, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 9, Andre discloses all of the claim limitations as set forth above. Andre further discloses the carbon fiber has an average length of preferably 5 to 25 µm ([0056]) which is within the claim range of 5 μm to 50 μm, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 10, Andre discloses all of the claim limitations as set forth above. Andre further discloses a secondary battery comprising: a positive electrode; a negative electrode; and an electrolyte, wherein at least one of the positive electrode and the negative electrode is the electrode according to claim 1(claims 13 and 14).
Regarding claim 12, Andre discloses all of the claim limitations as set forth above. Andre further discloses a battery pack comprising the secondary battery according to claim 10([0003]).
Regarding claim 14, Andre discloses all of the claim limitations as set forth above. Andre further discloses the battery pack according to claim 12, which includes plural of the secondary battery, wherein the plural of the secondary battery are electrically connected in series, in parallel, or in combination of series and parallel([0003]).
Regarding claim 15, Andre discloses all of the claim limitations as set forth above. Andre further discloses a vehicle comprising the battery pack according to claim 12([0007]).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andre et al. (US 2019/0214629) as cited in IDS dated 12/22/20 as applied to claims 1 and 10 above in view of Fujita et al. (US 2007/0231690).
Regarding claim 11, Andre discloses all of the claim limitations as set forth above. Andre discloses the negative electrode comprises synthetic graphite, natural graphite, hard carbon, soft carbon, lithium titanate materials, silicon, silicon alloys and the like ([0030]) but does not explicitly disclose a titanium-containing composite oxide including at least one compound represented by a general formula selected from a group consisting of AxTiMyNb2−yO7±z where 0≤x≤5, 0≤y≤0.5, −0.3≤z≤0.3, M is at least one metal element other than Ti and Nb, A is at least one of Li and Na, Li2+aNa2Ti6O14 where 0≤a≤6, and LixTiO2 where 0≤x≤1.
Fujita teaches a negative electrode containing a negative electrode active material which has a lithium ion insertion potential of 0.4V (vs. Li/Li+) or higher and a pore diameter distribution in which a median diameter is not smaller than 1 μm and a mode diameter is not 2 ([0053], [0055]).
It would have been obvious to one of ordinary skill in the art to use in the negative electrode of Andre, the titanium containing composite oxide including TiO2 as taught by Fujita as art recognized equivalence for the same purpose (i.e., negative electrode active materials). See MPEP 2144.06 II.
12.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andre et al. (US 2019/0214629) as cited in IDS dated 12/22/20 as applied to claims 1, 10 and 12 above in view of Fujita et al. (US 2007/0231690).
Regarding claim 13, Andre discloses all of the claim limitations as set forth above. Andre does not explicitly disclose further comprising: an external power distribution terminal; and
a protective circuit.
Fujita teaches a negative electrode containing a negative electrode active material which has a lithium ion insertion potential of 0.4V (vs. Li/Li+) or higher and a pore diameter distribution in which a median diameter is not smaller than 1 μm and a mode diameter is not larger than 1/10 of the median diameter, and the pore diameter distribution being measured by mercury porosimetry([0010]).  Fujita teaches a printed wiring board 24 is arranged on the side surface of the battery module 22 toward which protrude the positive electrode terminals 1 and the negative electrode terminals 2 and as shown in FIG. 6, a thermistor 25, a protective circuit 26 and a terminal 27 for current supply to the external equipment are connected to the printed wiring board 24 ([0128]).
.
13.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andre et al. (US 2019/0214629) as cited in IDS dated 12/22/20 as applied to claims 1, 10, 12 and 15 above in view of Fujita et al. (US 2007/0231690).
Regarding claim 16, Andre discloses all of the claim limitations as set forth above. Andre does not explicitly disclose the vehicle according to claim 15, which comprises a mechanism configured to convert kinetic energy of the vehicle into regenerative energy.
Fujita teaches a negative electrode containing a negative electrode active material which has a lithium ion insertion potential of 0.4V (vs. Li/Li+) or higher and a pore diameter distribution in which a median diameter is not smaller than 1 μm and a mode diameter is not larger than 1/10 of the median diameter, and the pore diameter distribution being measured by mercury porosimetry([0010]).  Fujita teaches  by recovering the kinetic energy of the vehicle in the decelerating stage as the electric power, the running distance per unit amount of the fuel can be drastically increased ([0140]) and in the system shown in hybrid vehicle 57 shown in Fig. 8, the fluctuation in the load of the internal combustion engine 51 is suppressed so as to improve the efficiency, and the regenerative power is also obtained([0143]).
It would have been obvious to one of ordinary skill in the art to provide in the vehicle of Andre, a mechanism configured to convert kinetic energy of the vehicle into regenerative energy as taught by Fujita as use of known technique to improve similar devices in the same way. MPEP 2143.

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
15.	Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/804,372 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the major difference between the instant claims and those of copending application 16/804,372 is that claims of the copending application are drawn to an electrode comprising an active material including a titanium containing composite oxide whereas the instant claims are drawn to an electrode comprising an active material including a lithium containing transition metal composite oxide.  However, the instant claims do include dependent claim 11 which has the negative electrode comprises the titanium containing composite oxide.  Therefore, the instant claims are found to be obvious over the claimed invention of copending application 16/804,372. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724